Citation Nr: 0832895	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2004, the veteran testified at a local hearing at the 
RO.

The Board notes that the veteran had previously been 
represented by Paralyzed Veterans of America (PVA).  In a 
June 2008 written statement, he indicated that he wished to 
change his representation from PVA to Disabled American 
Veterans (DAV).  Based on this statement, PVA contacted the 
Board in a July 2008 written statement and asked that PVA's 
representation be revoked.  In a July 2008 letter, the Board 
informed the veteran that, in order to appoint DAV as his 
representative, he needed to submit VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), which was enclosed with that letter.  The 
Board's letter indicated that if the veteran did not respond 
within 30 days, the Board would assume that he wished to 
represent himself.  The veteran did not respond to this 
letter.

The issue of entitlement to service connection for a 
lumbosacral spine disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left knee disorder, including degenerative joint disease, 
was not manifest during service or within a year after 
discharge, and is not related to the veteran's active service


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in August 2001 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate a claim for service connection.  Therefore, the 
veteran was provided with adequate VCAA notice prior to the 
January 2003 initial adjudication of his claim by the RO.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was not provided with such notice.  However, since 
the claim decided herein is denied, no disability rating or 
effective date will be assigned, and, as such, any deficiency 
in this notice is considered harmless error.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.  The veteran has not been afforded an examination on 
the issue decided herein.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, the Board finds that such an 
examination is not necessary to decide the veteran's claim.  
The veteran's service medical records contain no references 
to treatment for the left knee.  In addition, there is no 
competent evidence linking the veteran's left knee disability 
to his active service or providing continuity of symptoms 
since service.  Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a post-service 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4)(i).  For the reasons stated, a VA medical 
examination is not warranted.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.
Analysis

The veteran contends that he has a left knee disability that 
is related to his active service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records show that, upon entry 
in March 1966, he reported no history of a trick or locked 
knee.  Examination of the veteran's lower extremities was 
normal at that time.  The veteran's service medical records 
show no treatment or complaints for his left knee.  When 
examined for separation in December 1967, the veteran's lower 
extremities were normal.  He denied a history of a trick or 
locked knee at that time.

A May 1999 x-ray report shows the veteran's left knee 
suggested slight progression of mild osteoarthritis of the 
left knee with suggested lateral subluxation of the patella 
and proximal femora, which was felt to be related to 
ligamentous laxity.  It was noted that a comparison was made 
with a 1992 study.

A July 1999 private x-ray report shows there was a negative 
left knee examination.

A July 1999 private treatment record shows the veteran 
reported injuring his left knee in 1969, when he tore a 
ligament.  The diagnosis was chronic left knee pain.  The 
physician noted that there was a surgical scar on the left 
knee, crepitus on flexion, and a gait favoring the left leg.

A December 1999 written statement from the veteran's private 
physician indicated he had chondromalacia of the left knee.

A June 2000 private medical record shows the veteran 
underwent orthopedic consultation.  The veteran reported 
having surgery on his left knee in May 1979.  Following 
examination, the diagnosis was post-traumatic chondromalacia 
of the left knee.

In an August 2001 written statement, the veteran indicated 
that he sustained a left knee dislocation at fourteen years 
old, prior to service.  He then stated that he underwent left 
knee reconstructive surgery in May 1979.

In a January 2004 written statement, the veteran indicated 
that he was given knee braces to wear during his active duty.  
He indicated that several times during service his knee would 
lock and a minor blow near that area would cause swelling.

In June 2004, the veteran testified at a hearing at the RO.  
He indicated that he had a serious dislocation of his left 
knee at the age of fourteen while playing football.  It was 
wrapped for approximately a month.  Thereafter, he had a 
noticeable gait to that side and never walked normally.  He 
stated that his left knee problem was noticeable to others 
during service.  It swelled during exercises.  Basic training 
had a big effect on his knee.  His knee was worse after 
service.  Aside from being given pain medication, the veteran 
was not treated for his knee in service.

Having reviewed the evidence of record, the Board has 
determined that service connection is not warranted for a 
left knee disability.  First, the Board finds that arthritis 
of the knee was not shown until the 1990s, years after the 
veteran's separation from service.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2007).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran and his parents have indicated, in recent 
statements, that he dislocated his left knee at age fourteen, 
prior to service.  However, the veteran's entrance 
examination of the lower extremities was normal, and he 
reported no history of a trick or locked knee at that time.  
There are no treatment records regarding the left knee dated 
prior to the veteran's entry into service.  The only evidence 
consists of the statements of the veteran and his parents 
that he injured his knee a few years prior to enlistment.  
Therefore, the Board finds that the presumption of soundness 
has not been rebutted, and the veteran is considered to have 
been in sound condition, with regard to his left knee, when 
he entered service.

Nevertheless, the service medical records are silent for any 
treatment regarding the left knee.  In addition, in a sworn, 
signed statement, the veteran denied any history of a trick 
or locked knee when examined for separation.  The Board notes 
that the veteran provided recent statements indicating he 
complained of left knee pain and was given pain medication 
and a knee brace during service.  However, the Board 
considers the service records and the veteran's sworn 
statement upon separation, created contemporaneously with his 
service, as more probative and credible evidence than 
statements provided many decades later regarding such 
treatment.  Stated differently, there is no reliable proof 
that a chronic left knee disorder existed prior to service.

Furthermore, private records show that the veteran reported, 
during July 1999 treatment, that he injured his left knee in 
1969, when he tore a ligament.  Since the veteran separated 
from service in January 1968, this injury occurred after his 
active duty.  The Board affords significant weight to the 
veteran's statements to a treating physician regarding the 
history of his disability, the first time he seeks treatment 
from that physician.  This is true, particularly if this 
treatment is sought prior to the veteran initiating a claim 
for VA benefits, as is the case here.

The veteran's reconstructive surgery, conducted in 1979, is 
well-documented in the treatment records.  However, this 
occurred more than ten years after his separation from 
service, and there is no probative evidence that this surgery 
is related to any injury or incident in service.

Based on the record, the Board finds that the credible 
evidence establishes that the veteran was not treated for his 
left knee while in service.  Instead, the credible and more 
probative evidence of record shows that he sustained an 
injury to that knee in 1969 and underwent surgery in 1979, 
both of which occurred after separation.  Furthermore, no 
competent opinion of record has shown that the veteran's 
currently diagnosed left knee disorder is related in any way 
to his active duty.  Furthermore, there is no competent 
evidence of arthritis within one year of separation from 
service.

While the veteran believes that his left knee disorder is 
related to his active service, the more probative evidence 
establishes that there was a post-service onset.

As such, the evidence preponderates against the veteran's 
claim, and it must be denied.


ORDER

Service connection for a left knee disorder is denied.


REMAND

The veteran's claim of entitlement to service connection for 
a lumbosacral spine disorder must be remanded.  The veteran 
indicates that he injured his back prior to service.  He also 
contends that his back disorder was aggravated while on 
active duty.  The service medical records show that he was 
treated in March 1966 and May 1967 for low back pain.  
Therefore, on remand, the RO must seek a medical opinion as 
to whether the veteran's lumbosacral spine disorder is 
related to his service.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for an examination or 
provide his claims file to a clinician to 
determine whether he has a lumbosacral 
disorder that is related to his service.  
The examiner is asked to review the claims 
file and provide answers to the following:

1.  Is there clear and 
unmistakable evidence that the 
veteran had a lumbosacral spine 
disorder prior to entering 
service?

2.  If the veteran's lumbosacral 
spine disorder existed prior to 
service, is it at least as likely 
as not that there was an increase 
in the disorder during service?

3.  If there was an increase in 
the pre-existing lumbosacral 
spine disorder during service, 
was it due to the natural 
progress of the disease?

4.  If the veteran's lumbosacral 
spine disorder did not exist 
prior to service, is it at least 
as likely as not that it is 
related to any event or injury 
incurred in service?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


